Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Mechanics’ mens, § 59*—what is extent of lien given subcontractor. Section 21 of the Mechanics’ Liens Law of 1903 (J. & A. If 7159), giving a subcontractor a lien, is not limited to cases where the fund is claimed by some creditor, assignee, etc., but is intended to give a lien which is absolute, even as against the contractor’s creditors, assignee or estate. 3. Mechanics’ liens—extent of waiver of subcontractor’s lien as question for court. The question whether the provision in a contract waiving a subcontractor’s lien extends to moneys due the contractor under the original contract is one of construction for the court.